
	
		II
		110th CONGRESS
		1st Session
		S. 902
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2007
			Mr. Harkin (for himself,
			 Mr. Leahy, Mr.
			 Kerry, Mr. Lautenberg,
			 Mr. Rockefeller,
			 Ms. Landrieu, and
			 Ms. Cantwell) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide support and assistance for families of members
		  of the National Guard and Reserve who are undergoing deployment, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Coming Together for National Guard and
			 Reserve Families Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)More than 700,000
			 children have had a parent deployed overseas as a member of the Armed Forces
			 since September 11, 2001, and more than such 2,700 children have had a parent
			 killed in Iraq or Afghanistan.
			(2)Forty-one percent
			 of the members of the National Guard and Reserve who have been deployed
			 overseas report mental health symptoms within three to six months of returning
			 home from deployment, compared with 32 percent of the members of the regular
			 military who have been so deployed. Fifteen percent of the members of the
			 National Guard and Reserve have been identified as at risk for post traumatic
			 stress disorder (PTSD), compared with 9 percent of the members of the regular
			 military. Research suggests that increased stress in the family can trigger
			 symptoms of post traumatic stress disorder.
			(3)Military families
			 face significant challenges throughout the deployment cycle of members of the
			 Armed Forces. Families of members of the National Guard and Reserve are
			 particularly vulnerable because of their distance from military bases and their
			 lack of access to the services upon which military families typically draw. In
			 addition, many families of members of the National Guard and Reserve are
			 currently experiencing multiple extended deployments, and do not have the
			 necessary support available to them.
			(4)Uncertainty and
			 separation can create high levels of stress for parents, spouses, and children.
			 Stress can put children at greater risk for behavioral problems, academic
			 difficulties, anxiety, and depression. Family separations many times result in
			 marital problems, financial difficulties, and stress on family
			 relationships.
			(5)Research suggests
			 that military families who receive community and social support while members
			 of the National Guard and Reserve are undergoing deployment have the most
			 positive outcomes. Supporting families and children affected by deployment can
			 ease transitional stress, help members of the National Guard and Reserve and
			 their families cope during and after deployment, prevent mental health
			 problems, and assist in a smooth transition of members of the National Guard
			 and Reserve back to civilian life.
			3.Family support
			 for families of members of the National Guard and Reserve undergoing
			 deployment
			(a)Family
			 support
				(1)In
			 generalThe Secretary of Defense shall enhance and improve
			 current programs of the Department of Defense to provide family support for
			 families of members of the National Guard and Reserve in order to improve the
			 assistance available for families of members of the National Guard and Reserve
			 who are deployed throughout their deployment cycle.
				(2)Specific
			 enhancementsIn enhancing and improving programs under paragraph
			 (1), the Secretary shall enhance and improve the availability of the
			 following:
					(A)Support staff to
			 assist families of the members of the National Guard and Reserve who are
			 deployed throughout their deployment cycle, including staff to assist such
			 families in—
						(i)preparing and
			 updating family care plans; and
						(ii)securing
			 information on health care benefits and services and on other community
			 resources.
						(B)Support staff to
			 provide referrals for such families for—
						(i)crisis services;
			 and
						(ii)marriage
			 counseling and family counseling.
						(b)Post-deployment
			 assistance for spouses and parents of returning members
				(1)In
			 generalThe Secretary of Defense shall provide spouses and
			 parents of members of the National Guard and Reserve who are returning from
			 deployment assistance in—
					(A)understanding
			 issues that arise in the readjustment of such members to civilian life;
					(B)identifying signs
			 and symptoms of mental health issues; and
					(C)encouraging such
			 members and their families in seeking assistance for such issues.
					(2)Information on
			 available resourcesIn providing assistance under paragraph (1),
			 the Secretary shall provide information on local resources for mental health
			 services, family counseling services, or other appropriate services, including
			 services available from both military providers of such services and
			 community-base providers of such services.
				(3)TimingThe
			 Secretary shall provide resources under paragraph (1) with respect to a member
			 of the National Guard or Reserve returning from deployment approximately six
			 months after the date of the return of such member from deployment.
				(c)Authorization
			 of appropriationsThere is hereby authorized to be appropriated
			 for the Department of Defense for fiscal year 2008, $4,000,000 to carry out
			 this section.
			4.Pilot program on
			 family-to-family support for families of members of the National Guard and
			 Reserve undergoing deployment
			(a)Pilot program
			 required
				(1)In
			 generalThe Secretary of Defense shall, in consultation with the
			 Secretary of Health and Human Services, carry out a pilot program to—
					(A)assess the
			 effectiveness of family-to-family support programs in—
						(i)the
			 early identification and prevention of family problems for families of members
			 of the National Guard and Reserve who are deployed;
						(ii)the provision of
			 peer support for such families;
						(iii)reducing
			 adverse outcomes for children of such families, including poor academic
			 performance, behavioral problems, and the adverse consequence of stress and
			 anxiety; and
						(iv)improving family
			 readiness and post-deployment transition for such families; and
						(B)assess the
			 feasability and advisability of utilizing spouses of members of the Armed
			 Forces to act as counselors for spouses and families of members of the National
			 Guard and Reserve who are deployed in order to assist such spouses and families
			 in coping with the deployment of such members throughout their deployment
			 cycle.
					(2)Construction
			 with other assistanceThe pilot program shall be in addition to
			 any assistance programs carried out by the Secretary of Defense.
				(b)Counseling
			 dutiesThe duties of spouses who act as counselors under the
			 pilot program shall include—
				(1)the provision of
			 assistance to spouses and families of members of the National Guard and Reserve
			 who are deployed with respect to family readiness, health care, and crisis
			 referral; and
				(2)the provision of
			 outreach to such spouses and families on mental health matters such as marriage
			 and family counseling.
				(c)Training in
			 counselingIn carrying out the pilot program, the Secretary shall
			 provide appropriate training to spouses who act as counselors under the pilot
			 program, including training on the matters set forth in clauses (i) through
			 (iv) of subsection (a)(1)(A).
			(d)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to Congress a report on the pilot program. The report
			 shall include—
				(1)a description of
			 the activities under the pilot program;
				(2)an assessment of
			 the effectiveness of family-to-family support programs in achieving the results
			 set forth in subsection (a)(1)(A);
				(3)an assessment of
			 the feasability and advisability of utilizing spouses of members of the Armed
			 Forces to act as counselors as described in subsection (a)(1)(B); and
				(4)such other
			 matters as the Secretary considers appropriate in light of the pilot
			 program.
				(e)Authorization
			 of appropriationsThere is hereby authorized to be appropriated
			 for the Department of Defense for fiscal year 2008, $1,000,000 to carry out
			 this section.
			5.Support services
			 for children, infants, and toddlers of members of the National Guard and
			 Reserve undergoing deployment
			(a)Enhancement of
			 support services for children
				(1)In
			 generalThe Secretary of Defense shall, in consultation with the
			 Secretary of Health and Human Services, enter into a contract or other
			 agreement with a private sector entity having expertise in the health and
			 well-being of families and children in order to enhance and develop support
			 services for children of members of the National Guard and Reserve who are
			 deployed.
				(2)Support
			 servicesIn enhancing and developing support services pursuant to
			 paragraph (1), the entity referred to in that paragraph shall—
					(A)develop materials
			 for parents and other caretakers of children of members of the National Guard
			 and Reserve who are deployed to assist such parents and caretakers in
			 responding to the adverse implications of such deployment (and the death or
			 injury of such members during such deployment) for such children, including the
			 role such parents and caretakers can play in addressing and mitigating such
			 implications;
					(B)develop programs
			 and activities to increase awareness throughout the military and civilian
			 communities of the adverse implications of such deployment (and the death or
			 injury of such members during such deployment) for such children and their
			 families and to increase collaboration within such communities to address and
			 mitigate such implications;
					(C)develop training
			 for early child care and education, mental health, health care, and family
			 support professionals to enhance the awareness of such professionals of their
			 role in assisting families in addressing and mitigating the adverse
			 implications of such deployment (and the death or injury of such members during
			 such deployment) for such children; and
					(D)conduct research
			 on best practices for building psychological and emotional resiliency in such
			 children in coping with the deployment of such members.
					(b)Enhancement of
			 support services for infants and toddlers
				(1)In
			 generalThe Secretary of Defense shall, in consultation with the
			 Secretary of Health and Human Services, enter into a contract or other
			 agreement with a private sector entity having expertise in the health and
			 well-being of infants and toddlers in order to enhance and develop support
			 services to address the special needs of infants and toddlers of members of the
			 National Guard and Reserve who are deployed.
				(2)Support
			 servicesIn enhancing and developing support services pursuant to
			 paragraph (1), the entity referred to in that paragraph shall—
					(A)develop materials
			 for parents and other caretakers of infants and toddlers of members of the
			 National Guard and Reserve who are deployed to assist such parents and
			 caretakers in responding to the adverse implications of such deployment (and
			 the death or injury of such members during such deployment) for such infants
			 and toddlers, including the role such parents and caretakers can play in
			 addressing and mitigating such implications;
					(B)develop programs
			 and activities to increase awareness throughout the military and civilian
			 communities of the adverse implications of such deployment (and the death or
			 injury of such members during such deployment) for such infants and toddlers
			 and their families and to increase collaboration within such communities to
			 address and mitigate such implications;
					(C)develop training
			 for education, mental health, health care, and family support professionals to
			 enhance the awareness of such professionals of their role in assisting families
			 in addressing and mitigating the adverse implications of such deployment (and
			 the death or injury of such members during such deployment) for such infants
			 and toddlers; and
					(D)conduct research
			 on best practices for building psychological and emotional resiliency in the
			 families of such infants and toddlers in coping with the deployment of such
			 members.
					(c)Reports
				(1)Reports
			 requiredAt the end of the 18-month period beginning on the date
			 of the enactment of this Act, and at the end of the 36-month period beginning
			 on that date, each entity with which the Secretary of Defense enters into a
			 contract or agreement under subsection (a) or (b) shall submit to the
			 Secretary, and to Congress, a report on the activities of such entity under
			 such contract.
				(2)ElementsEach
			 report under paragraph (1) shall include the following:
					(A)An assessment of
			 the extent to which outreach to parents and other caretakers of children, or
			 infants and toddlers, as applicable, of members of the National Guard and
			 Reserve was effective in reaching such parents and caretakers and in mitigating
			 the adverse effects of the deployment of such members on such children or
			 infants and toddlers.
					(B)An assessment of
			 the effectiveness of the programs and activities under such contract in
			 increasing collaboration and service provision in community agencies serving
			 family members of the National Guard and Reserve undergoing deployment.
					(C)An assessment of
			 the effectiveness of training materials for education, mental health, health,
			 and family support professionals developed under such contract in increasing
			 awareness of their role in assisting families in addressing and mitigating the
			 adverse effects on children, or infants and toddlers, of the deployment of
			 members of the National Guard and Reserve.
					(D)A description of
			 best practices identified under such contract for building psychological and
			 emotional resiliency in children, or infants and toddlers, in coping with the
			 deployment of members of the National Guard and Reserve.
					(d)Authorization
			 of appropriations
				(1)Support
			 services for childrenThere is hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2008, $6,000,000 to
			 carry out subsection (a).
				(2)Support
			 services for infants and toddlersThere is hereby authorized to
			 be appropriated for the Department of Defense for fiscal year 2008, $6,000,000
			 to carry out subsection (b).
				6.Mental health
			 services for family members of disabled members of the National Guard and
			 Reserve
			(a)Expansion of
			 availability of mental health services
				(1)In
			 generalThe Secretary of Veterans Affairs and the Secretary of
			 Defense shall jointly take appropriate actions to expand and enhance access to
			 mental health services for family members of members and former members of the
			 National Guard and Reserve who are disabled during military service.
				(2)ServicesAccess
			 to mental health services shall be expanded under paragraph (1) by the
			 provision of mental health services through the following:
					(A)Community-based
			 outpatient clinics of the Department of Veterans Affairs staffed by personnel
			 of the Department.
					(B)Referral to
			 appropriate facilities of the Department of Veterans Affairs for the receipt of
			 such services.
					(C)Referral to
			 appropriate mental health professionals in the community for receipt of such
			 services.
					(D)Providers of
			 telemental health services.
					(3)Authorization
			 of appropriationsThere is hereby authorized to be appropriated
			 for the Department of Veterans Affairs for fiscal year 2008, $8,000,000 to
			 carry out this section.
				(b)Comptroller
			 General report on access to mental health services through TRICARE
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Comptroller General of the United States shall submit to
			 Congress a report on barriers to access to mental health services through the
			 TRICARE program, including the number of mental health services providers under
			 the TRICARE program that are located more than 40 miles from a military
			 installation.
				(2)RecommendationsThe
			 report under paragraph (1) shall include recommendations for—
					(A)increasing access
			 to mental health services providers under the TRICARE program for members of
			 the National Guard and their families; and
					(B)increasing the
			 number of mental health services providers under the TRICARE program in areas
			 located more than 40 miles from a military installation.
					
